DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-6, 9-10, 14, and 18 are rejected under 35 U.S.C. 102(a)(1) and (2) as being anticipated by Weapons Universe (https://web.archive.org/web/20140521221539/http://www.weapons-universe.com/sap-gloves.htm and https://web.archive.org/web/20140603135003/http://www.weapons-.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 9-10, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over (https://web.archive.org/web/20140521221539/http://www.weapons-universe.com/sap-gloves.htm and https://web.archive.org/web/20140603135003/http://www.weapons-universe.com/Personal_Defense/Gloves/SAP_Gloves-Fingerless-Medium.shtml, hereinafter WU) in view of Mechling et al (US 2013/0019366).
Re claim 1, WU discloses a system comprising:	at least one fitted hand glove to inflict physical trauma having a back-side and 
Re claim 5, WU discloses finger-tip-less SAP gloves with uncovered thumbs:
    PNG
    media_image1.png
    560
    567
    media_image1.png
    Greyscale

Re claim 9, WU has discloses a glove, which therefore protects from temperature or precipitation.
Re claim 10, WU discloses fitted hand gloves as discussed above.
Re claims 14 and 18, see the above rejections.
Claims 2-4, 6, 11-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over WU in view of Gaudet (US 2013/0165239 A1).
Re claim 2, WU has disclosed SAP gloves, which implement a striking component in a glove, but does not explicitly disclose a striker plate fitted to a hand with at least one finger hole to accept fingers not including a thumb. Gaudet teaches a close combat device with a striking plate (fig. 1, 101) and finger holes that accept one or more fingers not including the thumb (holes visible in fig. 1). The device is designed for use in law enforcement and self-defense settings (par. [0005]) and is designed to allow the user to strike enemies ([0020]).	Since WU has already disclosed the advantages of a self-defense glove that is discreet and inconspicuous, it would have been obvious to implement a striker plate with finger holes as taught by Gaudet in a SAP glove in order to increase the striking power of the glove while remaining inconspicuous by hiding the striker plate inside the glove, therefore allowing users to defend themselves while not giving away the fact that they have weapons on their persons.
Re claim 3, Gaudet teaches the finger holes accepting one or two fingers at a time (see fig. 1 and [0019], the larger holes are an advantage over traditional designs of a hole for each finger as they do not restrict motion).
Re claim 4, since WU has taught sewing the combative component to the glove, it would be obvious to sew the striking plate of Gaudet into the glove as well in order to securely fasten the device to the glove.
Re claim 6, by combining the striking plate of Gaudet in the glove of WU as discussed in the rejection to claim 2 above, therefore the combative component (i.e. the striking plate) would be anchored within the glove between an internal strip of material 
Re claims 11-13 and 15, see the above rejections.
Claims 7 and 16 rejected under 35 U.S.C. 103 as being unpatentable over WU  in view of Winningham (US 2008/0244799 A1).
Re claims 7 and 16, WU does not explicitly disclose a glove with a mesh portion. Winningham teaches a glove with mesh vent openings (fig. 1, 76). It would have been obvious to implement mesh openings in a glove utilized by Baylor as taught by Winningham in order to provide ventilation to the wearer’s hand.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over WU in view of Mechling as applied to claim 1 above, and in further view of Hofeldt (US 2012/0117704 A1).
Re claims 8 and 17, WU is silent on a sealable pocket on the palm-side surface of the glove. Hofeldt teaches a glove with a sealable pocket (figs. 7-9, pocket 16 is sealed by fasteners 18a and 18b). As visible, the pocket is sized in a way that would easily carry keys, ID, or cash.	It would have been obvious to implement a palm sealable pocket as taught by Hofeldt in order to provide the wearer of the glove a convenient location to store frequently accessed items.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Y Kim whose telephone number is (571)270-3215.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN Y KIM/Primary Examiner, Art Unit 3715